Citation Nr: 1638562	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 1973. 

In May 2016, he testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Newark, New Jersey, RO.  A transcript of this hearing has been associated with the claims file.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for diabetes mellitus, type II have been raised by the record in a May 2014 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a low back disorder will be reopened and addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 2008, the RO denied a claim to reopen a previously denied claim of service connection for a low back disorder on the basis that no new and material evidence had been submitted showing that this disorder either occurred in or was caused by service.

2.  Evidence received since the May 2008 rating decision supports reopening the claim.



CONCLUSIONS OF LAW

1.  The May 2008 rating decision which denied an application to reopen a claim for service connection for a low back disorder is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence submitted since the May 2008 rating decision is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, the Veteran's initial claim for a low back disorder was denied in September 2004 on the basis that, although a low back injury was noted in service, there were no chronic residuals.  He did not appeal and the decision became final.  The claim was again denied in May 2008 on the basis that, although new evidence from a private physician was submitted, it was not material as it did not address a relationship between the low back disorder and service.  Again, he did not appeal and that decision became final.  He filed the current application to reopen the claim in December 2011, which was denied in March 2012.  As such, the May 2008 rating decision is the last final denial.

The evidence submitted since May 2008 includes the Veteran's lay statements and testimony, VA and private medical records, and Social Security Administration (SSA) records.  With regard to the newly-submitted medical records, an August 2016 medical record from a private physician indicated that the Veteran had a diagnosis of low back pain that was casually related to service.  As this medical evidence suggests a link between the Veteran's low back complaints and service, it relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened.  The appeal is granted to this extent.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  The claim of whether new and material evidence is received to reopen the claim has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and remanding), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Therefore, no further action is needed in this regard.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for a low back disorder, the claim is reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the claim, additional development is needed.  Specifically, although an August 2016 medical record from a private physician noted that the Veteran low back pain was related to service, there was no rationale for this opinion or indication that this physician reviewed the claims file or was aware of his medical history.  A similar January 2008 opinion offered no rationale.  As such, an examination is needed to determine the etiology of the Veteran's low back disorder.

Additionally, the Veteran submitted an Authorization and Consent to Release Information form, signed in November 2011, for treatment records from Interventional Spine and Pain Specialists.  It does not appear that a request was ever made for these records.  Upon remand, these records should be obtained.  Finally, upon remand, any other outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available treatment records from the VA New Jersey Health Care System from June 2004 to the present that have no already been associated with the claims file. 

2. Request the medical records from Interventional Spine and Pain Specialists listed on the Authorization and Consent to Release Information form signed in November 2011.  If a new release form is required to obtain these records, it should be requested.

3. Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any outstanding private medical records.  Associate any records received, including negative responses, with the claims file.

4. Schedule the Veteran for an examination.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran, including the in-service injury.  

All findings should be reported in detail.  The examiner should diagnose the Veteran with all disorders related to the low back or lumbar spine.  The examiner should then render an opinion as to whether it is at least as likely as not that any diagnosed lumbar spine or low back disorder was caused or aggravated by his active duty service.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying rationale for any opinions provided.

5. Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After they have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claim, including reporting for any scheduled examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


